Citation Nr: 0715405	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  99-14 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1. Entitlement to service connection for arthritis of the 
hips.

2. Entitlement to service connection for degenerative joint 
disease in the right knee, claimed as arthritis of the legs.

3. Entitlement to service connection for deep venous 
thrombosis and abdominal aortic aneurysm, claimed as 
circulatory problems.

4. Entitlement to service connection for peripheral 
neuropathy.

5. Entitlement to service connection for cold related 
injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1940 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought.

The case was previously before the Board and in February 2001 
and July 2004 it was remanded to the RO for further 
development.  The case has since been returned to the Board 
and is now ready for appellate review.


FINDINGS OF FACT

1.  Notwithstanding medical data on file denoting the 
presence of current disablement of the veteran due to 
arthritis of the hips, degenerative joint disease in the 
right knee, deep venous thrombosis, and peripheral 
neuropathy, these conditions were not manifested in service 
or for many years thereafter; competent evidence of a nexus 
between the current disorders and the veteran's period of 
service is lacking

2.  There is no showing of current disablement of the veteran 
due to an abdominal aortic aneurysm or cold related injuries.





CONCLUSION OF LAW

Arthritis of the hips, degenerative joint disease in the 
right knee, deep venous thrombosis, an abdominal aortic 
aneurysm, and peripheral neuropathy were not incurred in or 
aggravated by service and arthritis, peripheral neuropathy, 
and cold related injuries may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002 and October 
2006; a rating decision in December 1998; a statement of the 
case in June 1999; and a supplemental statement of the case 
in July 2003.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2007 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical opinion in relation 
to the claim for arthritis of the hips.  A medical 
examination is not needed for the remaining issues because no 
pertinent event or injury is shown in service for the right 
knee, peripheral neuropathy, deep venous thrombosis, and 
abdominal aortic aneurysm claims.  An examination is not 
needed for the claim for cold related injuries because a 
previous examination found that the veteran was asymptomatic 
and the evidence does not demonstrate that the veteran 
currently has any cold related injuries.  38 C.F.R. 
§ 3.159(c)(4).  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

In statements on file, that veteran argues that his arthritis 
of the hip, degenerative joint disease of the right knee, 
deep venous thrombosis, abdominal aortic aneurysm, peripheral 
neuropathy, and cold related injuries originated in service 
or are otherwise the result of his period of active duty.  He 
maintains that he has hip pain related to injuries stemming 
from a motor vehicle accident in service and that his right 
knee disorder is attributable to an event in service 
involving the rescue of children from an avalanche during 
which he carried three children at one time approximately 
three miles through mountains with ice water at chest level.  
With respect to his deep venous thrombosis and abdominal 
aortic aneurysm, peripheral neuropathy, and cold related 
injuries, he contends that these disorders are attributable 
to cold exposure experienced during his period of service in 
Iceland.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as arthritis or peripheral neuropathy, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, that 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.
 
Here, none of the contemporaneous service medical records 
show complaints or findings referable to arthritis, 
degenerative joint disease of the right knee, deep venous 
thrombosis, abdominal aortic aneurysm, peripheral neuropathy, 
or cold related injuries.  The veteran's service medical 
records do reveal that in August 1941, he sustained a simple 
comminuted fracture of the right ilium as a result of a motor 
vehicle accident.  Following a period of hospitalization, he 
was returned to duty in October 1941 in a recovered 
condition.  On the veteran's September 1945 medical 
examination for service separation no pertinent abnormality 
was shown.  A clinical evaluation of his cardiovascular and 
neurological systems found no defects.  On musculoskeletal 
examination, there were no pertinent findings. The veteran 
was noted, however, to have complaints of soreness at the 
site of the fracture region of the right iliac crest.
 
Post service there is no showing of history, complaints, or 
findings of arthritis or peripheral neuropathy within the 
one-year period immediately following the veteran's discharge 
from service in September 1945.  There is also no showing by 
the evidence in its entirety of any cold related injuries.  
On a VA examination in April 1976, the veteran related being 
exposed for a long period of time in waist-high ice water 
while stationed in Iceland.  Examination, however, found no 
pertinent abnormalities and frostbite of the lower 
extremities by history was diagnosed with the notation that 
the veteran was clinically asymptomatic at that time.  The 
Board also notes that the veteran has not been shown by the 
competent evidence to have a clear diagnosis of an abdominal 
aortic aneurysm.  VA outpatient treatment records dated in 
December 1997 note that the veteran reported being informed 
by a private physician that he had an abdominal aortic 
aneurysm, however an abdominal arterial study found that 
while the veteran's distal aorta and iliac arteries were 
atherosclerotic and ecstatic, he did not have an abdominal 
aortic aneurysm.  A subsequent evaluation in May 2005 was 
unable to determine if marked dilation of the aorta at the 
level of the arch was due to ectasia or to an aneurysm.  In 
the absence of proof of present disability there can be no 
valid claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As to those disorders for which there is a showing of current 
disablement, medical documentation reflecting clinical or 
radiological findings of degenerative joint disease of the 
right knee is not shown until a VA examination in October 
1984, approximately 40 years following service separation.  
Evidence of minimal degenerative arthritic changes of both 
hips was recorded initially on a VA x-ray of the pelvis, 
including both hips, in March 1994.  VA outpatient treatment 
records reveal that deep venous thrombosis was first 
diagnostically assessed in August 1996 and peripheral 
neuropathy in February 2000.  The initial manifestations of 
these disorders, 35 or more years following service 
separation, are too remote in time from service to support 
the claim that these conditions are related to service absent 
objective evidence to the contrary.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed Cir 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

In this case, absent from the record is competent evidence 
linking any of the entities shown by the evidence of record 
and claimed by the veteran to his period of service or any 
event thereof, including the injury to his right ilium as a 
result of motor vehicle accident in August 1941.  No medical 
professional provides findings or opinions to that effect, 
and the record does not reflect that the veteran has the 
requisite medical background or training so as to render 
competent his opinions as to questions of medical diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

With specific regard to the veteran's current arthritic 
condition involving his hip, a VA physician in November 2006 
was requested to offer an opinion as to whether it is as 
least as likely as not that any arthritis of the hip was 
etiologically related to or aggravated by his service 
connected residuals of a right ilium fracture.  The physician 
opined that there was no relationship between the service-
connected disorder, to include by aggravation, and the 
veteran's current hip condition.  In formulating this 
opinion, the examiner noted that x-rays of the veteran's 
right hip in 1947 and in 1974 found no evidence of right hip 
arthritis.  In attributing the veteran's current right hip 
arthritis to old age and his obesity, the reviewing physician 
stated that if it were due to the right pelvis fracture, he 
would have expected the changes to have occurred sooner than 
47 years later.  Competent evidence supportive of the 
veteran's contentions has not been submitted. 

In the absence of a showing of any cold related injuries or 
abdominal aortic aneurysm, or a nexus between the veteran's 
claimed arthritis of the hips, degenerative joint disease of 
the right knee, deep venous thrombosis, and peripheral 
neuropathy and the veteran's service, a preponderance of the 
evidence is against entitlement to service connection for the 
claimed disabilities.

Considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against granting 
entitlement to service connection for the disorders in issue.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for arthritis of the hips is denied.

Service connection for degenerative joint disease in the 
right knee, claimed as arthritis of the legs is denied.

Service connection for deep venous thrombosis and abdominal 
aortic aneurysm, claimed as circulatory problems is denied.

Service connection for peripheral neuropathy is denied.

Service connection for cold related injuries is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


